                Case 2:20-cv-01086-RAJ Document 3 Filed 09/02/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   JOHN ROBERT DEMOS, JR.,
 9                            Plaintiff,             Case No. C20-1086-RAJ-MLP

10         v.                                        ORDER OF DISMISSAL
11
     CHIEF JUDGE, et al.,
12
                              Defendants.
13

14         Having reviewed the Report and Recommendation of the Honorable Michelle L.
15   Peterson, United States Magistrate Judge, any objections or responses to that, and the
16
     remaining record, the Court finds and ORDERS:
17
           (1)     The Court ADOPTS the Report and Recommendation.
18
           (2)     This action is DISMISSED without prejudice for failure to demonstrate
19
     imminent danger as required by 28 U.S.C. § 1915(g), and pursuant to standing bar orders,
20
     see In re John Robert Demos, MC91-269-CRD (W.D. Wash. Jan. 16, 1992); In re
21
     Complaints and Petitions Submitted by John Robert Demos (W.D. Wash. Dec. 15, 1982).
22
     \\
23
     \\


     ORDER OF DISMISSAL - 1
                 Case 2:20-cv-01086-RAJ Document 3 Filed 09/02/20 Page 2 of 2



 1         (3)      The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.
 3         Dated this 2nd day of September, 2020.
 4

 5                                                     A
 6                                                     The Honorable Richard A. Jones
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
